Title: From George Washington to John Swan, 23 May 1785
From: Washington, George
To: Swan, John

 

Sir,
Mt Vernon 23d May 1785.

The little share I had in the administration of Colo. Colville’s Estate, & the time which has elapsed since I had any concern at all with the Affairs of it, render me very incompetent to give the information you require.
Mr John West deceased was the principal acting Executor of the will of Colo. Colvill, & the revd Mr West of Baltimore is the executor of John, & has I am told taken much pains to adjust the papers of his brother & the business of that Estate: from him therefore you may probably obtain more precise information of the assets, & of the Claimants therefor under the wild devisses of the will, than is in my power at this time to give you.
All I recollect of the matter is, that the devises to certain persons in England, relations of the Testator, were so indefinite, & stirred up such a multitude of claims, that it was adjudged necessary for the safty of the Executor when the surplus Estate (if any) should be ascertained, to deposit the same in the hands of the Chancellor to be disposed of to the rightful owners upon due proof of their identity before him. What may have been the surplus, if the accots have been finally settled; what has been done with it, or under what predicament it may have been placed by the Laws of this Government, I have it not in my power, without a good deal of research, to inform you; not having been able to look into this business any more than into that which more immediately concerns my own, since my return to private life: for eight years previous to it, it is well known I could not. I am Sir &c.

G: Washington

